COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


AMERICAN RED CROSS
                                                                MEMORANDUM OPINION*
v.     Record No. 2016-05-4                                         PER CURIAM
                                                                  DECEMBER 13, 2005
SANDY J. WALLACE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph F. Giordano; Bryan J. Olmos; Semmes, Bowen & Semmes,
                 on brief), for appellant.

                 (Peter J. Jones, on brief), for appellee.


       American Red Cross appeals a decision of the Workers’ Compensation Commission

finding that Sandy J. Wallace proved she made a good faith and adequate effort to market her

residual work capacity after March 17, 2004. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Wallace v. American Red Cross,

VWC File No. 215-17-52 (July 22, 2005). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.